By the Court.
The plaintiff ought to have extended his survey from the south fork of Licking, and the main or east fork of Haven creek, from the extreme points called for in his location, and ascertained by his survey between parallel lines, run north 80 degrees west from said points, so far that a line run at right angles to the said parallel lines, would include the quantity of 21,400 acres.
Judgment for the plaintiff for the interference with his survey thus made, being 2783 acres and 90 poles, and costs.